Citation Nr: 1739236	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to chronic vascular headache syndrome.

2.  Entitlement to a disability rating in excess of 20 percent disabling prior to May 9, 2016, and in excess of 40 percent disabling thereafter, for lumbar spondylosis with radiculopathy, degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
	
In a July 2016 rating decision issued during the pendency of this appeal, the RO granted a 40 percent disability rating for the Veteran's back disability effective May 9, 2016.  Therefore, the issues on appeal have been restated to reflect that development.

In March 2016, the Board remanded this matter for further development and readjudication.  The RO substantially complied with the Board's remand instructions with respect to the sleep apnea claim, so the Board may proceed to the merits of that claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the RO issued a rating decision with respect to the increased rating claim for the back disability after the March 2016 remand, the RO did not issue a supplemental statement of the case with respect that claim.  Because the full benefits sought on appeal were not granted, it was necessary to issue a statement of the case with respect to that claim.  See March 2016 Board Remand.  The claim of entitlement to an increased rating for the back must be remanded.  Stegall, 11 Vet. App. at 271.  This issues is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed sleep apnea during the appeal period, but his sleep apnea has not been shown to be etiologically related to his active military service.  The Veteran's sleep apnea was not caused by and was not aggravated by any of his service-connected disabilities, to include his headache disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, including as due to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision were initially provided to the Veteran in the January 2011 Statement of the Case and were again provided in the August 2015 and September 2016 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.


I.  Duties to Notify and Assist

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by a December 2008 letter, as well as in rating decisions, statements of the case, the March 2016 Board remand, and additional letters.
The VA satisfied its duty to assist.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
The Veteran was afforded relevant VA examinations in May 2010 and May 2016 with respect to sleep apnea.   The examiners reviewed the Veteran's claims file, conducted a physical examination, and provided a thorough nexus opinion.  The Board finds that the examinations and their associated reports are adequate, particularly in combination, because they contain sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).
The Veteran and his representative have challenged the adequacy of the May 2016 VA examination with respect to sleep apnea.  See August 2017 Written Brief Presentation.  The Veteran argues that the examiner failed to review the Veteran's claims file in its entirety while performing the examination.  As the Veteran notes, the examiner indicated on her report providing the requested nexus opinion that she did not review the Veteran's claim file, but only the Veteran's military service treatment records and the VA treatment records.  Notably, however, the examiner completed a DBQ reflecting the results of her physical examination the same day.  In that document, she indicated that she had reviewed the Veteran's electronic claims file "(VBMS or Virtual VA)" as well as VA's computerized patient record system (CPRS).  The Board interprets the report as indicating that she had the entire electronic claims file available and that, with respect to the medical opinion, she identified the most pertinent evidence that she reviewed in formulating her opinion.  In challenging the adequacy of the examiner's review of evidence (all of which was available to the examiner, as documented in the DBQ completed the same day as her medical opinion), the Veteran does not identify pertinent information from the claims file that should have been discussed but was not.
Furthermore, in the DBQ which indicted a review of the electronic claims file, the examiner stated that her review of records "did not show a complain[t] for snoring/other symptoms of sleep apnea."  She did note the Veteran's allegations and the documentation from May 1989 regarding trouble sleeping, but otherwise noted the absence of any records suggesting in-service sleep apnea.  In her separate report containing her opinion, she opined that the Veteran's sleep apnea was less likely than not incurred in or related to any in-service event, injury, or trauma.  She explained the absence of in-service evidence of sleep apnea, specifically identifying and explaining the significance of the in-service episode of sleep trouble.
She also noted, in both her DBQ and in the opinion report, that the records were silent from discharge for signs and symptoms of sleep apnea until September 2007 when he was referred to neurology to evaluate for sleep apnea as possibly exacerbating his headaches.  Again, the Veteran has not pointed to any evidence, other than his own statements, that he has had symptoms of sleep apnea since before his discharge.  The examiner considered these statements as she documented his contentions in her May 2016 report.
Importantly, her direct service opinion is consistent with the May 2010 VA examiner's opinion, so any inadequacy in that portion of the opinion does not deprive the Board of sufficient evidence to decide the claim.
The May 2016 opinion was necessary to obtain adequate medical evidence on the issue of secondary service connection.  Again, the examiner had available the entire electronic claims folder and access to the CPRS.  She identified and discussed the most pertinent evidence.  Crucially, her negative secondary opinion is based on the fact that "sleep apnea is an anatomical condition in which there is a physical obstruction of the upper airway, [and] vascular headache cannot cause such physical obstruction to cause nor aggravate sleep apnea."  May 2016 VA Examiner's Opinion Report.  The examiner has opined that the nature of the medical conditions make it less likely than not that the headaches could either cause or aggravate the Veteran's sleep apnea - rather, the causal arrow runs in the other direction.  The Veteran and his representatives have not identified any evidence not mentioned or allegedly not considered by the examiner that could impact this opinion.  Rather, the most pertinent evidence is the medical evidence given that her reasons and bases with respect to secondary service connection consists entirely of medical principles applied to the medical facts of this case.
The Board finds that the VA examination and the resulting report and opinions are adequate.  The examiner had access to the entire claims file, discussed the most pertinent evidence (including both medical records and the Veteran's lay contentions), and otherwise fully explained her opinion.  Remand for a further examination and/or opinion as requested by the Veteran's representatives is not necessary.
II.  Entitlement to Service Connection:  Obstructive Sleep Apnea

The Veteran asserts entitlement to service connection for obstructive sleep apnea including as secondary to service-connected disabilities (his headache condition in particular).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Obstructive sleep apnea is not included on the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection for that condition may not be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that the Veteran's own etiological opinion is not competent evidence where diagnosis of the condition (sleep apnea) requires diagnostic studies and/or medical expertise, and determination of the cause of the condition requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding observable symptoms and reports of prior medical treatment have been considered in the context of the competent medical opinions.

The Veteran has a current disability consisting of mild obstructive sleep apnea.  See, e.g., May 2010 VA Examination.  Moreover, there is evidence of at least one complaint of sleep problems in the record, see May 2016 VA Examination (discussing in-service evidence), so an in-service injury or event has been established.  The determinative issue in this case with respect to direct service connection is an etiological relationship between the in-service event and the current disability.

The Veteran has submitted a September 2009 medical opinion from a treating provider in support of his claim.  The VA physician opined that "it is as likely as not that [the Veteran] had some degree of sleep apnea [when he was on active duty with the military]."  The entire basis of his opinion was the Veteran's reports of symptoms of sleep apnea, including snoring and daytime sleepiness, during active duty.  A medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As discussed above with respect to the May 2016 examination and below with respect to the May 2010 VA examination, other medical professionals have found the Veteran's reports less credible in the context of the medical record as a whole.

The Board has ultimate responsibility to determine whether a Veteran's lay reports of symptoms are credible and it finds they are not credible reports of symptoms of sleep apnea.  This finding is based, in significant part, on the medical evidence relevant to the issue, including both reports of sleep problems medical professionals have opined were not related to sleep apnea and the lack of documentation of complaints or treatment for sleep problems for many years both during and after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider failure to report symptoms for many years).  In other words, there is medical evidence that the sleep symptoms the Veteran has reported were not indicative of sleep apnea and there is a lack of evidence of symptoms where such evidence would be expected.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); see also May 2016 VA Examination (indicating the examiner expected symptoms indicative of sleep apnea would have been reported in medical records).

For all these reasons, the Board assigns little probative weight to the September 2009 positive nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

There are two other medical opinions directly addressing the issue.

A May 2010 VA examiner opined that the Veteran's sleep apnea was not due to or a result of his active service.  The examiner noted no evidence of complaint of snoring or daytime hypersomnolence in his service treatment records and "no complaints of hypersomnia and snoring" since beginning treatment at VA in 2002.  The examiner noted that the ear, nose and throat specialists diagnosed enlarged turbinates and septal deviation in 2007.  The Board assigns some probative weight against the Veteran's claim to this opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In addition, the May 2016 VA examiner provided a negative opinion.  The contents of that examination and opinion have been discussed in some detail in the duty to assist section above.  The Board assigns probative value against the claim to the VA examiner's conclusion that the 1989 incident was not indicative of sleep apnea and that the absence of complaints of symptoms indicative of sleep apnea through the remainder of service and until many years after service, where such complaints would be expected, indicates that the Veteran did not incur sleep apnea during service.  Nieves-Rodriguez, 22 Vet. App. at 304.

The greater weight of the evidence is against finding an etiological relationship between the Veteran's service and his current sleep apnea.

With respect to secondary service connection, the only competent opinion is against the claim.  The May 2016 VA examiner opined that the Veteran's sleep apnea is less likely than not related to his service connected conditions including the headache condition.  As discussed above, the examiner opined that "sleep apnea is an anatomical condition in which there is a physical obstruction of the upper airway, [and] vascular headache cannot cause such physical obstruction to cause nor aggravate sleep apnea."  May 2016 VA Examiner's Opinion Report.  The examiner has opined that the nature of the medical conditions make it less likely than not that the headaches could either cause or aggravate the Veteran's sleep apnea, rather the causal arrow runs in the other direction.  See also, e.g., October 2008 Private Neurologist Note ("it is quite possible that the sleep apnea is affecting his sleep pattern enough to trigger his headaches as well").  Importantly, as noted, the opinion addresses both causation and aggravation and provides a compelling rationale based on the nature of the Veteran's headache condition and the medical cause of the Veteran's sleep apnea.  Nieves-Rodriguez, 22 Vet. App. at 304.

The greater weight of the evidence is against the Veteran's claim that his sleep apnea was either caused by or aggravated by his service-connected disabilities.

The evidence is not in equipoise, but is against the Veteran's claim on both a direct and secondary basis, so entitlement to service connection for sleep apnea including as secondary to service-connected disabilities is denied.  Gilbert, 1 Vet. App. At 53-56.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities (including chronic vascular headache syndrome), is denied.


REMAND

In March 2016, the Board remanded the Veteran's claim of entitlement to a higher rating for his back disability with instructions to further develop the claim and, if the full benefits sought on appeal were not granted, to readjudicated the claim and issue a supplemental statement of the case.  The requested development was completed and the RO issued a rating decision readjudicating the claim, but did not issue a supplemental statement of the case.  The Board remand instructions must be followed and the Veteran is entitled to a supplemental statement of the case on the issue.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a supplemental statement of the case on the claim of entitlement to a disability rating in excess of 20 percent disabling prior to May 9, 2016, and in excess of 40 percent disabling thereafter, for lumbar spondylosis with radiculopathy and DJD.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


